Citation Nr: 0109525	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-04 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for swelling and scarring of the 
extremities due to an allergic reaction, claimed to have 
resulted from treatment performed at a VA facility at an 
unspecified date.  

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for loss of libido, self esteem and 
reputation, claimed to have resulted from treatment performed 
at a VA facility at an unspecified date.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for obesity.  

5.  Entitlement to service connection for congestive heart 
failure, claimed as secondary to hypertension.  

6.  Entitlement to service connection for a disability 
manifested by shortness of breath, secondary to nicotine 
dependence.  

7.  Entitlement to service connection for muscle atrophy.  

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


REMAND

The veteran served on active duty from January 1955 to 
January 1958.  

This appeal arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  During the pendency of this 
appeal the veteran moved to Texas and his claim has been 
transferred to the Board of Veterans' Appeals from the RO in 
Houston, Texas.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In February 1996 the RO denied the veteran's claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of an allergic reaction to Captopril.  
The veteran has asserted that he is seeking compensation for 
disabilities that arose from treatment at the VA Medical 
Center in Alexandria, Louisiana, based on treatment other 
than the administration of Captopril and the resulting 
allergic reaction.  He has not specified the date or nature 
of the treatment he claims resulted in his disabilities.  The 
veteran contends that his correspondence includes these 
details.  The Board completely reviewed the six volume claims 
folder and is still unable to determine the date or dates and 
the treatment that he claims resulted in his claimed 
disabilities.  The veteran must specify the date and 
treatment which he claims led to his disabilities.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request the veteran to 
identify the date or dates of treatment 
and the nature of the treatment provided 
by VA which has resulted in any 
disability for which compensation is 
claimed.  The veteran should also be 
requested to identify all health care 
providers who have treated him in the 
recent past for his claimed disabilities.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.  If the veteran 
identifies the VA treatment he received 
which he claims result in his 
disabilities those records should be 
obtained.

3.  The RO should ensure that the Social 
Security Administration (SSA) records 
pertinent to the appellant's claim for 
SSA disability benefits (to include the 
medical records relied upon concerning 
that claim) are obtained and included in 
the claims folder.

4.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



